UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report: June 2, 2010 INDEPENDENT BANK CORPORATION (Exact name of registrant as specified in its charter) Michigan (State or other jurisdiction of incorporation) 0-7818 (Commission File Number) 38-2032782 (IRS Employer Identification No.) 230 West Main Street Ionia, Michigan (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: (616)527-5820 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): x Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure . On or about June 2, 2010, Independent Bank Corporation (the "Company") sent a letter to holders of the publicly-held trust preferred securities issued by IBC Capital Finance II (Nasdaq: IBCPO) in connection with the Company's offer to issue its common stock in exchange for its outstanding trust preferred securities (the "Exchange Offer") and a separate letter to the brokers, dealers, commercial banks, trust companies, and other nominees that may hold such trust preferred securities on behalf of the beneficial owners. Copies of these letters are attached to this Current Report on Form 8-K as Exhibits99.1 and 99.2, respectively, and are incorporated in this Item 7.01 by reference. The information disclosed under this Item 7.01 and Exhibits99.1 and 99.2 are furnished to, and not filed with, the Commission. The letters are also being filed in accordance with Rule 425 under the Securities Act. Item 9.01. Financial Statements and Exhibits . (d)Exhibits Exhibit Description of Exhibits Letter to IBCPO Holders. This Exhibitis furnished to, and not filed with, the Commission. Letter to Brokers, Dealers, Commercial Banks, Trust Companies, and Other Nominees. This Exhibitis furnished to, and not filed with, the Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INDEPENDENT BANK CORPORATION (Registrant) Date: June 4, 2010 /s/ Robert N. Shuster By: Robert N. Shuster Its: Executive VP and CFO
